                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

DARREN SENSAT,

                       Plaintiff,                            Case Number 17-12468
v.                                                           Honorable David M. Lawson

SOUTHWEST AIRLINES CO.,

                  Defendant.
______________________________________/

                    OPINION AND ORDER DENYING DEFENDANT’S
                        MOTION FOR SUMMARY JUDGMENT

       Plaintiff Darren Sensat injured his left foot and ankle while boarding a Southwest Airlines

flight departing from the Dominican Republic destined for the United States. He says that his foot

became lodged in a gap between the tread and riser of the airstairs that the airline used for

passenger boarding at that airport.     Sensat brought suit under Article 17 of the Montreal

Convention, which renders air carriers liable to passengers injured by accidents that occur on board

the aircraft or during embarking or disembarking. Defendant Southwest Airlines has moved for

summary judgment contending that the undisputed facts show that Sensat’s injuries did not result

from an “accident.” Because the record demonstrates otherwise, the motion will be denied.

                                                 I.

       The injury occurred on April 9, 2017. Sensat was a passenger on Southwest Flight 1239

from Punta Cana in the Dominican Republic, returning to the United States after a family vacation.

He arrived at the airport with his family about two hours before their scheduled departure on a

clear sunny day. Sensat checked his bags and carried on a small backpack with personal items that

weighed 10 to 12 pounds. He was wearing shorts and athletic running shoes. When the boarding
time was called for their flight, passengers went outside the terminal and waited for a bus that

drove them across the tarmac to where the plane was parked.

       After the passengers got off the bus, they went up a set of airstairs to board the plane.

Sensat followed his wife and daughters up the stairs as he ascended. There were around 15

passengers in the line ahead of them. Sensat attested that he had used similar airstairs to board

planes during at least 10 flights in the past, and he did not notice anything that seemed different or

unusual about the stairs on this occasion.

       Sensat walked up along the left side as he ascended the stairs. He was looking straight

ahead at his wife as he walked, when his foot became trapped. When asked to describe his fall,

Sensat stated: “I was walking straight up following my wife and all of a sudden my [left] foot went

in and got caught[,] and I didn’t know what it was it got caught on[,] and my body went forward

and I fell.” Sensat stated that his entire foot, “from front to back,” with the shoe still on, went into

a “gap” in the airstairs structure. The loss of footing caused Sensat to fall forward, toward his

wife, and a passenger immediately behind Sensat reached out to help him. As he fell forward, his

foot was “lodged” in the gap, which caused his ankle to rotate.

       Sensat was helped up the stairs onto the plane, but he was “hopping and cursing.” He asked

for some ice for his ankle, which by then was “swelling real fast.” EMTs subsequently were called

to attend to him. After examining Sensat’s foot for several minutes, the EMTs said that they

needed to summon a doctor, which was done. The doctor said that the ankle did not appear to be

broken, but asked Sensat if he wanted to go to the hospital for further examination. Sensat declined

and said he would rather go to the hospital when he arrived back in the United States. As a result

of the fall, Sensat suffered serious injuries to his foot and ankle, including torn ligaments and

tendons, which required treatment by surgery and a cast.



                                                  -2-
       Before the flight departed, Sensat asked the flight attendant to use his cellphone to take

some pictures of the gap in the air stairs where he had fallen. The photos were presented at Sensat’s

deposition, where he identified them as depicting the gap in the air stairs where his foot was caught.

       Southwest’s flight attendant Kimberly Wilburn wrote a report of the incident, which she

also described at a deposition. She stated that Sensat was injured at the top of the airstairs when

he “stepped through an opening between two metal slats.” Although Sensat complained about a

“hole” in the stairs, Wilburn said that she could not find one. With the help of the captain, though,

they “discovered a horizontal space between two metal slats.” Beneath one of the steps was a

placard that read “Watch Your Step.” Boarding continued, but she said that the captain stood on

the platform and cautioned the remaining passengers “to step over the opening.”

       Wilburn also confirmed that Sensat asked her to take some photos of the stairs with his

cellphone. She obliged and returned the phone to him. However, when shown the two photos at

her deposition, she testified that she did not recognize them

       Southwest’s Regional Manager for the Caribbean Region, Aaron Varnell, testified that

Southwest contracted with a company named Aviam to provide ground services at the Dominican

Republic airport, such as baggage handling and management of equipment and vehicles used to

service Southwest’s aircraft on the ground. He said that there are between five and seven different

types of airstairs used at the facility for boarding passengers. An Aviam ground crew member

would have been responsible for configuring and positioning the airstairs for the plaintiff’s flight,

but Varnell stated that Aviam had not produced any incident report relating to the accident, so

there was no way to identify the driver, operator, or supervisor involved with the boarding

operation. Varnell also conceded that he had not inquired, and he believed there was no way to

know, which of the various types of airstairs were used for the plaintiff’s flight.



                                                 -3-
       Varnell was asked to examine the two photographs offered by the plaintiff showing a gap

in the airstairs tread, and Varnell stated that he could not tell if the pictured gap was a normal

condition for the airstairs. He also conceded that he had never observed any “properly configured”

airstairs with a gap in a tread. Varnell testified that the airstairs could normally have a gap in the

“riser” (vertical) portion of the stair steps, which he contrasted with the “tread” or horizontal

component.

       The plaintiff’s single-count complaint against Southwest Airlines premises liability on

Article 17 of the Montreal Convention. That treaty subjects air carriers to pay damages to

passengers suffering injury caused by an “accident” that occurs, among other times, during aircraft

boarding.

                                                 II.

       Southwest Airlines moved for summary judgment under Federal Rule of Civil Procedure

56(a). “Summary judgment is proper ‘if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.’” Pittman v. Experian

Info. Sols., Inc., 901 F.3d 619, 627 (6th Cir. 2018) (quoting Fed. R. Civ. P. 56(a)). “The moving

party bears the burden of showing that no genuine issues of material fact exist,” and it “must

demonstrate the ‘basis for its motion, and identify[] those portions of the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, which it

believes demonstrate the absence of a genuine issue of material fact.’” Id. at 627-28 (quoting

Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986)).

       To oppose that showing, “[t]he nonmoving party ‘must set forth specific facts showing that

there is a genuine issue for trial.’” Id. at 628 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 250 (1986)). “[T]he party opposing the summary judgment motion must do more than simply



                                                 -4-
show that there is some ‘metaphysical doubt as to the material facts.’” Highland Capital, Inc. v.

Franklin Nat’l Bank, 350 F.3d 558, 564 (6th Cir. 2003) (quoting Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986) (internal quotation marks omitted)). The opposing

party must designate specific facts in affidavits, depositions, or other factual material showing

“evidence on which the jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252.

The submitted materials need not themselves be in a form that is admissible in evidence. Celotex,

477 U.S. at 324.

       “The reviewing court must then determine ‘whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.’” Pittman, 901 F.3d at 628 (quoting Anderson, 477 U.S. at 251-52). In

doing so, the Court must “view the facts and draw all reasonable inferences in favor of the non-

moving party.” Ibid. (quoting Matsushita, 475 U.S. at 587).

       The parties agree that, because Sensat was injured on an international flight, his claim is

governed by the Montreal Convention, which provides his exclusive avenue of recovery. Doe v.

Etihad Airways, P.J.S.C., 870 F.3d 406, 411 (6th Cir. 2017). The relevant section states:

       The carrier is liable for damage sustained in case of death or bodily injury of a
       passenger upon condition only that the accident which caused the death or injury
       took place on board the aircraft or in the course of any of the operations of
       embarking or disembarking.

Montreal Convention art. 17(1).

       “The Montreal Convention imposes strict liability for injuries that are compensable under

Article 17(1), up to 100,000 SDRs [Special Drawing Rights, or about $1.39 per SDR presently in

U.S. dollars] per passenger, with a decennial adjustment for inflation.” Etihad Airways, 870 F.3d

at 422-23. “Above that strict-liability limit, a carrier remains liable for all damage sustained, with

no limit, unless the carrier can prove either that ‘such damage was not due to the negligence or


                                                 -5-
other wrongful act or omission of the carrier or its servants or agents,’ or that ‘such damage was

solely due to the negligence or other wrongful act or omission of a third party.’” Ibid. (quoting

Montreal Convention art. 21).         “[A]n exoneration provision [also] allows a reduction in

compensation for injuries caused by or contributed to by the plaintiff, in the same manner as a

pure-comparative-negligence or pure-comparative-fault scheme; this exoneration provision

applies to all claimed damages including those falling under the strict-liability limit.” Ibid. (citing

Montreal Convention art. 20).

        The parties agree that defendant Southwest was an “air carrier,” the flight on which the

plaintiff traveled was within the scope of the Montreal Convention, and that the Convention

supplies the plaintiff’s sole avenue of recovery for the alleged injury. They do not dispute that the

plaintiff suffered a “bodily injury,” or that the injury occurred during the plaintiff’s embarkation

on the flight. Thus, the only question of fact that they dispute, other than the extent of the plaintiff’s

damages, is whether the event was an “accident” as that term is used in Article 17(1). The

defendant contends that the circumstances here do not fit within the definition that courts have

ascribed to that term.

        The term “accident” is not expressly defined in Article 17 or elsewhere in the Convention.

There are cases that addressed a definition of that term as it was used in the Warsaw Convention,

a predecessor treaty.      Interpretations of similar terms in the Warsaw Convention do not

automatically apply to the Montreal Convention, particularly “[i]n light of the great difference

between the purpose of the Warsaw Convention and the purpose of the Montreal Convention.”

Etihad Airways, 870 F.3d at 423 (finding that “the Montreal Convention replaced a restrictive,

pro-airline industry regime [the Warsaw Convention] with a treaty that favors passengers rather

than airlines”) (quotation marks and citations omitted). However, the Sixth Circuit is satisfied that



                                                   -6-
the cases defining “accident” under the Warsaw Convention apply with equal force to the

definition of that term as it is used in the Montreal Convention. Id. at 426.

       In Air France v. Saks, 470 U.S. 392 (1985), the plaintiff suffered deafness as a result of

cabin depressurization during the normal operation of the aircraft. The Court denied recovery,

holding that the injury was not the result of an “accident.” The Court held that “liability under

Article 17 of the Warsaw Convention arises only if a passenger’s injury is caused by an unexpected

or unusual event or happening that is external to the passenger.” Id. at 405. The Court instructed

that the “definition should be flexibly applied after assessment of all the circumstances surrounding

a passenger’s injuries.” Ibid. But Saks could not recover under that definition because her “injury

indisputably result[ed] from the passenger’s own internal reaction to the usual, normal, and

expected operation of the aircraft.” Id. at 406. Therefore, it was not caused by a “accident” as the

Warsaw Convention used that term.

       The defendant contends that Sensat ought to suffer the same fate because his injury was

caused by his own internal reaction to a “normal” condition of the airstairs during the boarding

process. Southwest Airlines apparently maintains that the gap in the airstairs steps was not

“unusual,” and the plaintiff’s injuries were caused by his own “misstep,” which the defendant casts

as the plaintiff’s “own internal reaction to the usual, normal, and expected operation of the

airstairs,” not caused by anything “external” to him.

       As an initial matter, the defendant argues that the Court should disregard the two

photographs depicting a horizontal gap in the airstairs tread that the plaintiff submitted, because

they cannot be authenticated sufficiently to be admitted into evidence at trial. The evidence a party

submits in opposition to a summary judgment motion “need not [itself] be in a form that is

admissible at trial.” Alexander v. CareSource, 576 F.3d 551, 558 (6th Cir. 2009) (citing Celotex,



                                                -7-
477 U.S. at 324). But the party must show “that [the evidence] will be admissible at trial” to

demonstrate that a genuine issue on a material fact exists, and that a trial is necessary. Ibid.

        Sensat enlisted an expert to authenticate the photographs, but the Court disqualified him

because he did not submit a timely report under Federal Rule of Civil Procedure 26(a)(2)(B). See

Fed. R. Civ. P. 37(c)(1) (“If a party fails to provide information or identify a witness as required

by Rule 26(a) . . ., the party is not allowed to use that information or witness to supply evidence

on a motion, at a hearing, or at a trial . . . .”). However, even without the aid of his expert, the

plaintiff plainly has produced sufficient information to authenticate the photographs and to support

a finding that they are what he claims them to be. See Fed. R. Evid. 901(a) (“To satisfy the

requirement of authenticating or identifying an item of evidence, the proponent must produce

evidence sufficient to support a finding that the item is what the proponent claims it is.”). Sensat

was asked to identify the photos at his deposition, and he stated in certain terms that they were

taken from his phone and that they depicted the gap in the air stairs that caught his foot and caused

him to fall:

        Q.     Mr. Sensat, let me show you what we’ve marked Exhibits 1 and 2, a couple
               photographs, and ask if you have ever seen those before?

        A.     Yes.

        Q.     And what does Exhibits 1 and 2 show?

        A.     A gap in the stairway.

        Q.     Okay. So Exhibits 1 and 2, do those appear to be a photograph of the
               airstairs that you fell on on April 9, 2017?

        A.     Correct.

Darren Sensat dep. at 88, ECF No. 34-2, PageID.663.

        Sensat conceded that he did not take the photographs himself, but Southwest flight

attendant Kimberly Wilburn attested that he asked her to take photos of the stairs with his phone,

                                                 -8-
and she did so. She stated that she did not recognize and did not take the two photographs that

were produced by the plaintiff. But the Sixth Circuit has affirmed the admissibility of photographs

where they depict distinctive persons, places, or items that are recognized by the subscribing

witness, regardless of whether other uncertainties may be raised regarding the exact circumstances

of the production or who took the photos. United States v. Farrad, 895 F.3d 859, 878 (6th Cir.

2018); see also United States v. Cox, 871 F.3d 479, 487-88 (6th Cir. 2017). The positive

identification of the airstairs in the photograph by the plaintiff is sufficient here to clear the “lower

hurdle of authentication” and allow the photos into evidence, at least for the purpose of depicting

the spot where the plaintiff says his foot was caught on the stairs.

        The photographs together with the other evidence offered by the plaintiff satisfy his

obligation to show that a fact question exists on the question whether his injury was caused by an

“accident.” Southwest argues that the plaintiff cannot point to any specific event that was out of

the ordinary, except for his own misstep. But that gloss on the facts “neglects the reality that there

are often multiple interrelated factual events that combine to cause any given injury.” Olympic

Airways v. Husain, 540 U.S. 644, 653 (2004). It is incorrect to assume that “only one event could

constitute an ‘accident.’” Id. at 652. Rather, an “injury is the product of a chain of causes.” Ibid.

(quoting Saks, 470 U.S. at 406). To prove an “accident,” therefore, “a plaintiff need only be able

to prove that “‘some link in the chain was an unusual or unexpected event external to the

passenger.’” Id. at 652 (quoting Saks, 470 U.S. at 406).

        The confluence of events that led to the plaintiff’s injury began, no doubt, with the

configuration of the particular model of airstairs to fit the aircraft type chosen for Flight 1239.

Southwest Airlines’s contractor apparently expanded the telescoping airstairs so that a substantial

gap opened between the tread and the riser. Sensat ascended the stairs in a line with several other



                                                  -9-
Southwest passengers as instructed, unable to see the gap, and apparently unaware of the hazard.

His foot became lodged in the gap and he stumbled, damaging hit foot and ankle tissue.

        The gap in the airstairs certainly was “external” to the plaintiff, and the defendant has not

seriously contested the plaintiff’s account that it was the entrapment of his foot in that space that

was the cause of the fall that produced his serious ankle injury. The defendant’s position that the

fall was caused by the plaintiff’s mere “internal reaction” to a perfectly routine circumstance of air

travel is not borne out by either the record or the case law. On similar facts, applying the

construction announced in Saks, the federal courts readily have concluded that such incidents as

water on boarding stairs and an improperly lowered overhead monitor screen were “external”

circumstances that led to passengers’ physical mishaps. Gezzi v. British Airways, 991 F.2d 603,

605 (9th Cir. 1993) (“[T]he presence of water on the stairs qualifies as an ‘accident’ because it was

both ‘unexpected or unusual’ and ‘external to’ Gezzi.”); Phifer v. Icelandair, 652 F.3d 1222, 1223

(9th Cir. 2011) (holding that plaintiff’s injury was due to an “accident” where “[a]fter entering her

assigned row on Icelandair Flight No. 656, Appellant Elin Phifer bent over, placed two carry-on

bags under the seat in front of hers, stood up, and struck her head on an overhead television

monitor, which was extended in the down position”).

        The defendant’s speculation that the plaintiff may have been injured due to crab walking

or traipsing up the stairs “on his tip-toes” is mere wishful thinking on its part, unsupported by any

evidence in the record. Neither the plaintiff nor anyone else testified that any such antics figured

in his ascent of the airstairs.

        Moreover, as the Sixth Circuit explained at length in Doe v. Etihad Airways, where a

physical mishap occurs that simultaneously directly injures the plaintiff, while she is on board or

in the process of boarding or disembarking an aircraft, there is no need to determine exactly what



                                                -10-
act of miscalculation by the defendant led to the injury, as long as there is a contemporaneous

physical connection between the unexpected incident and the harm. Etihad Airways, 870 F.3d at

425 n.14 (“Nothing in the Montreal Convention or in the Warsaw Convention caselaw requires us

to separate the accident from the bodily injury in cases like this one where there is no temporal

gap between the accident and the bodily injury.”). Here, the plaintiff has identified the stair tread

gap as one unexpected circumstance that directly provoked his fall; his injury occurred

contemporaneously with the fall.

       Relying on a number of non-controlling cases, the defendant attempts to engraft onto the

Saks standard an implied requirement that the plaintiff must demonstrate some deviation from

“industry standards” or the defendant’s own documented “policies and procedures” before he can

establish that an “unusual” or “unexpected” event occurred. But here a jury readily could conclude

that the encounter with a stair tread gap wide enough to entrap a grown man’s entire foot was

“unexpected” by both the plaintiff and the airline’s own personnel under the circumstances. And

the federal courts have resisted defendants’ attempts to import into the “flexible” rule of Saks any

implied requirement that a per se violation of some standard, policy, or regulation must be shown

for a plaintiff to prevail. See Phifer v. Icelandair, 652 F.3d 1222, 1224 (9th Cir. 2011) (“Although

FAA requirements may be relevant to the district court’s ‘accident’ analysis, they are not

dispositive of it. We have never held that violation of FAA requirements is a prerequisite to suit

under Article 17 [and] [t]he Supreme Court has suggested that a per se rule requiring a regulatory

violation would be improper.”) (collecting cases); Magan v. Lufthansa German Airlines, 339 F.3d

158, 163-64 (2d Cir. 2003) (“[T]he trial court’s attempt to graft weather-reporting criteria for pilots

onto the definition to create a new rule of law is misplaced,” because “the Supreme Court in Saks,

by defining ‘accident’ and urging that it be applied flexibly, ‘did not thereby authorize courts to



                                                 -11-
add more hurdles for a plaintiff to overcome.’” (quoting Wallace v. Korean Air, 214 F.3d 293, 300

(2d Cir. 2000) (Pooler, J., concurring))).

       Several of the cases on which the defendant relies are distinguishable because they fall

readily into one of two categories: (1) where the plaintiff’s injury was the result of a peculiar

internal medical condition that was aggravated by some normal incident of air travel, such as

routine changes in cabin air pressure; or (2) where the plaintiff’s principal complaint was that

airline personnel reacted to the plaintiff’s medical distress with insufficient or ineffective attempts

to provide aid, despite their adherence to the operative policies and procedures concerning

responses to in-flight medical complaints.

       Examples of the first category include Air France v. Saks, discussed above. See also

Twardowski v. American Airlines, 535 F.3d 952 (9th Cir. 2008) (“[D]eveloping [Deep Vein

Thrombosis] in-flight is not an ‘accident.’”); but see Olympic Airways v. Husain, 540 U.S. 644

(holding that the refusal of a flight attendant to reseat an asthmatic passenger away from the

smoking section, resulting in the passenger’s death from an asthma attack, constituted an

“accident” under the Warsaw Convention).

       The second category includes cases such as White v. Emirates Airlines, Inc., 493 F. App’x

526, 531 (5th Cir. 2012) (“[I]t is uncontested that the crew took action to assist Wilson during the

final minutes of the flight. Abdallah and other crew members moved Wilson to the floor, gave her

oxygen, and alerted the captain, who arranged for medical assistance for Wilson once the plane

arrived. Carriker does not deny that these actions occurred. Rather, he faults the flight crew for

failing to do more.”); and Fulop v. Malev Hungarian Airlines, 244 F. Supp. 2d 217, 223 (S.D.N.Y.

2003) (“[T]he Court’s own observation of Fulop and his demonstration of the manner in which he

asked for the Flight to be diverted illustrates to the Court that a reasonable person, hearing this



                                                 -12-
request, would not necessarily have interpreted it as indicating that a dire emergency demanding

such an extraordinary response was involved.”).

       In a handful of other cases, the courts concluded that the injury was not caused by any

circumstance that was “unusual,” despite the fact that injury to the plaintiff resulted. However,

the benign circumstances alluded to in those cases, such as an escalator that had been turned off

for unidentified reasons, or a plastic wrapper bag from a passenger blanket lying on the floor under

a seat mid-flight, simply were not out of the ordinary. See Nguyen v. Korean Air Lines Co., 807

F.3d 133 (5th Cir. 2015) (finding no accident where the airline failed to communicate adequately

the availability of a wheelchair for a needy passenger); Ugaz v. American Airlines, Inc., 576 F.

Supp. 2d 1354, 1366 (S.D. Fla. 2008) (noting that “there is simply no evidence whatsoever that an

inoperable escalator is an ‘unusual or unexpected event’ sufficient to constitute an ‘accident.’”);

Rafailov v. El Al Israel Airlines, Ltd., No. 06-13318, 2008 WL 2047610, at *3 (S.D.N.Y. May 13,

2008) (“The event that caused the injury here — plaintiff slipping on a plastic blanket bag on the

floor under a seat during flight — does not constitute an accident under Article 17 of the Montreal

Convention.”).

       In this case, by contrast, the gap in an airstairs tread reasonably could be found to be

“unusual” and “unexpected” to a passenger who was not warned of its presence and had no reason

to anticipate or spot the hazard. The reactions of the defendant’s flight crew — consulting ground

personnel to try to find something to “cover” the gap; the flight captain remaining on the stairs to

caution other boarding passengers to step over the gap — suggest that they thought the situation

was unusual enough to warrant taking exceptional steps to prevent a similar fall by other

passengers. Moreover, the defendant’s own expert, Aaron Varnell, admitted that he could not tell

if the pictured gap was a normal condition for the airstairs, and he conceded that he never had seen



                                               -13-
any “properly configured” airstairs with a gap in the tread like that depicted in the plaintiff’s

photos. Those admissions bolster the inference that the gap observed in this instance was unusual

and unexpected.

       A jury easily could reach that conclusion.

                                                    III.

       The plaintiff has offered evidence in this record from which a jury could conclude

reasonably that his ankle and foot injuries were caused by a accident during the boarding process

of Southwest Airlines Flight 1239.

       Accordingly, it is ORDERED that the defendant’s motion for summary judgment (ECF

No. 27) is DENIED.

                                                                   s/David M. Lawson
                                                                   DAVID M. LAWSON
                                                                   United States District Judge

Date: March 4, 2019


                                         PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was
                      served upon each attorney or party of record herein by
                      electronic means or first-class U.S. mail on March 4, 2019.

                                                 s/Susan K. Pinkowski
                                                 SUSAN K. PINKOWSKI




                                                   -14-
